Title: To Benjamin Franklin from [Henry] Pattulo, 12 October 1778: résumé
From: Pattulo, Henry
To: Franklin, Benjamin


<St. Germain en Laye, October 12, 1778: Your reputation for knowledge, wisdom and virtue has made me long desire to meet you. Accidents prevented my being introduced to you in London seven years ago. I have some proposals to offer, based on a lifelong application to the study of rural and political economy. I am of a Scots family and was engaged “in a too remarkable character” in the unhappy affairs of 1745, after which I sought safety in travel. Since the expiration of the time limit on trials for treason, I have often gone to England and Scotland where I waited on the ministers of the time. I reside mostly in France, however, being used to the climate and attached to the engaging attentions of some of the best.
As it appears the United States will make good its independence, I wish, as a citizen of the world, to contribute to its wellbeing. In that view I enclose a summary of my proposals. I will meet you with pleasure at the time and place of your choice.>
